Citation Nr: 0016873	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from March 1965 to March 
1968 and from February to May 1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in part of 
which the regional office RO denied entitlement to service 
connection for a right shoulder disorder and a left wrist 
disorder.  This matter was remanded by the Board to the RO in 
March 1997 for addition development, including conduct of 
Department of Veterans Affairs (VA) examinations.  In an 
August 1999 rating decision, the RO granted service 
connection for contusion of the right shoulder.  Therefore, 
the only issue remaining before the Board is entitlement to 
service connection for a left wrist disorder.


FINDING OF FACT

The record contains no competent medical evidence or opinion 
that the veteran has current disability from a left wrist 
disorder which is related to any disease or injury he 
incurred during his active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
wrist disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
left wrist disorder is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
of entitlement to service connection for a left wrist 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in March 1994, and in the statement of the 
case and the supplemental statements of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

The veteran contends that he has current disability in his 
left wrist which is manifested by pain.  He has attributed 
such disability to an injury he claims to have sustained from 
a fall during service.  Service medical records show that the 
veteran sought medical treatment in April 1991 with 
complaints of left wrist pain and right knee pain after a 
fall six days earlier.  On examination, there was tenderness 
over the lateral aspect of the wrist.  No definite diagnosis 
was noted.  Subsequently dated service medical records do not 
indicate that the veteran had further complaints, diagnoses, 
or treatment of a left wrist disorder.

A review of the entire record yields no competent medical 
evidence or opinion that the veteran has current disability 
from a left wrist disorder.  The record contains no 
indication that the veteran has sought treatment for a left 
wrist disorder since his separation from his last period of 
active duty service.  X-rays taken of the wrist in December 
1998 showed no bone pathology or soft tissue calcification.  
The radiologist reported an impression that the wrist was 
radiologically negative.

During an orthopedic examination conducted for VA by a 
private physician in January 2000, the veteran gave a history 
of an in-service fall in which he injured both wrists.  
According to the veteran, both wrists were X-rayed and he was 
told that he had a "crack" in his right wrist.  On 
examination, ranges of motion in the left wrist were as 
follows: supination, 60 degrees; pronation, 90 degrees; 
dorsal flexion 35, degrees; volar flexion, 30 degrees, and; 
five to ten degrees of radial and ulnar deviation.  There was 
no focal neurological deficit in the left upper extremity.  
The examiner reported his impression that there was no 
impairment involving the left wrist.

The record contains no evidence that the veteran has 
expertise in medical matters.  Therefore, his assertions that 
he has current disability from a left wrist disorder which is 
related to an in-service injury are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, the recitation of the veteran's history based on 
information provided by the veteran, in the report of the 
most recent orthopedic examination, with further medical 
comment by the examiner, is not sufficient to constitute the 
medical evidence which is required to support a well-grounded 
claim. See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that the record contains no competent medical 
evidence or opinion that the veteran has current disability 
from a left wrist disorder which is related to any disease or 
injury he sustained during his active military service.  None 
of the elements of the Caluza analysis are satisfied.  
Therefore, the Board concludes that the claim is not well 
grounded.


ORDER

Service connection for a left wrist disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

